           Case 3:20-cv-05949-VC Document 92 Filed 02/23/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  KIRK HIMMELBERG, et al.,                            Case No. 20-cv-05949-VC
                  Plaintiffs,
                                                      ORDER TO SHOW CAUSE
           v.

  VAXART, INC., et al.,
                  Defendants.

 PHILLIP CHAN,                                     Case No. 21-cv-00163-JCS (VC)
                Plaintiff,

         v.

 VAXART, INC., et al.,
                Defendants.



       The Court having granted the motion to relate the Chan case, the parties are ordered to

show cause as to why that case should not be stayed while the consolidated class action is

pending. The lead plaintiffs in the consolidated action and the joint defendants are to file briefs

no later than 14 days from the date of this order; Chan is to file his brief 14 days after that.

Each brief should not exceed 10 pages. A hearing is set for Thursday, April 1, 2021 at 2:00

p.m.

       IT IS SO ORDERED.

Dated: February 23, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
